Citation Nr: 0735216	
Decision Date: 11/08/07    Archive Date: 11/26/07

DOCKET NO.  05-08 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for the post-operative 
residuals of a left varicocele.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

F. Fuller, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 2001 to July 
2003.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.

In July 2005, the veteran cancelled a Travel Board Hearing 
scheduled for that month.  The veteran has not requested that 
the hearing be rescheduled.  Therefore, his request for a 
hearing is considered withdrawn.  See 38 C.F.R. § 20.702 (e) 
(2007).

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


REMAND

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In this case, the veteran filed his claim in May 2003, prior 
to his discharge from service in July 2003.  At the time he 
filed his claim, he was given an "expectation letter" that 
informed him what he needed to do in connection with the QTC 
examination to be provided to him by VA; what he needed to do 
in connection with his claim; and who to contact if he had 
any questions or problems.  This included reporting for the 
QTC examination and providing VA with his service medical 
records.  He was not, however, advised of the evidence 
necessary to substantiate a claim for service connection or 
to provide any evidence in his or her possession - including 
non-service medical records - that pertains to his claim.

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  Since the RO did 
not fulfill its obligations with respect to informing the 
veteran of the type of evidence and information that was 
needed to establish his claim for service connection for the 
post operative residuals of a left varicocele before denying 
his claim, the natural effect of this failure was to 
prejudice the veteran.

Accordingly, the case is REMANDED to the RO or the Appeals 
Management Center (AMC) for the following actions:

1.	 Provide the veteran with the notice 
required by 38 U.S.C.A. § 5103(a) 
concerning establishing entitlement to 
service connection for the post 
operative residuals of a left 
varicocele.  The veteran should be 
given appropriate time to reply.

2.	Readjudicate the veteran's claim for 
service connection for the post 
operative residuals of a left 
varicocele.  If the benefit sought on 
appeal is not granted, he and his 
representative should be provided a 
supplemental statement of the case and 
an appropriate period of time for 
response.  The case should then be 
returned to the Board for further 
consideration, if otherwise in order.


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



